Citation Nr: 0812574	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected chronic maxillary sinusitis.  

2.  Entitlement to an initial compensable rating for the 
service-connected allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1993 to October 
2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that, in pertinent part, granted service connection for 
chronic maxillary sinusitis and allergic rhinitis and 
assigned noncompensable ratings for each of those 
disabilities.  The veteran appealed the initial 
noncompensable ratings assigned.

In March 2008, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of her testimony is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At her video conference hearing in March 2008, the veteran 
testified that her allergic rhinitis and sinus conditions had 
recently worsened in severity, and caused bad headaches.  The 
veteran also noted that she had missed several days of work 
as a result of these service-connected disabilities.  

In light of the foregoing, the veteran should be reexamined 
by a VA otolaryngologist to determine the current nature, 
extent, and severity of the service-connected sinusitis and 
allergic rhinitis conditions.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for her 
sinus and allergic rhinitis conditions, 
not already associated with the claims 
file.  

2.  Schedule the veteran for a VA 
otolaryngology examination to determine 
the current severity of the service-
connected chronic maxillary sinusitis and 
allergic rhinitis in terms of the Rating 
Schedule.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should provide an opinion as to 
the extent of functional impairment due 
to the sinusitis and allergic rhinitis.  
The examiner should record the veteran's 
number of incapacitating and non-
incapacitating episodes per year of 
sinusitis and whether they require 
prolonged antibiotic treatment and/or are 
characterized by headaches, pain, and 
purulent discharge and/or crusting.  The 
examiner should determine whether the 
veteran's allergic rhinitis it is 
manifested by nasal polyps, and if not, 
whether there is greater than 50 percent 
obstruction of nasal passage on both 
sides or complete obstruction on one 
side.  A complete rationale for any 
opinion expressed must be provided.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



